In re Sellers, Dannon;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of St. Martin, 16th Judicial District Court Div. G, No. 08-234,909; to the Court of Appeal, Third Circuit, No. KH 10-00853.
| , Writ granted; relief denied. Although the court of appeal erred when it concluded that “all pretrial non-jurisdictional defects, which includes pre-plea ineffective assistance of counsel in this case, were waived when [rjelator pled guilty,” a review of relator’s post-conviction application reveals that he has failed to establish that his counsel’s performance during plea bargaining requires reversal of his conviction under the standard set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). See, e.g., State v. West, 09-2810 (La.12/10/10), 50 So.3d 148. Accordingly, no relief is due.